MORRISON, Judge.
Our prior opinion is withdrawn and the following substituted in lieu thereof. The conviction is for the felony offense of driving while intoxicated; the punishment, confinement in jail for 270 days.
The record contains no statement of facts or bills of exception.
The sentence orders the appellant’s confinement in jail for an indeterminate term of not less than 10 days nor more than 270 days.
Article 775 V.A.C.C.P., which provides for an indeterminate sentence, does not apply to jail terms. It applies only where the punishment is confinement in the' penitentiary for more than the minimum term.
The sentence is reformed so as to provide that the defendant be imprisoned in jail for 270 days.
As reformed, the judgment is affirmed, and appellant’s motion for rehearing is overruled.